Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 13, 2019

                                     No. 04-18-00876-CR

                                      Anthony GUERRA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR4508
                      Honorable Catherine Torres-Stahl, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED pursuant to
Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1.

       It is so ORDERED on March 13, 2019.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court